CHIEF JUSTICE                                                                                 LISA MATZ
 CAROLYN WRIGHT                                                                         CLERK OF THE COURT
                                                                                            (214) 712-3450
JUSTICES                                                                              theclerk@5th.txcourts.gov
 DAVID L. BRIDGES
 MICHAEL J. O'NEILL                                                                         GAYLE HUMPA
 KERRY P. FITZGERALD                                                                  BUSINESS ADMINISTRATOR
 MOLLY FRANCIS                                                                              (214) 712-3434
 DOUGLAS S. LANG                                                                    gayle.humpa@5th.txcourts.gov
 ELIZABETH LANG-MIERS                      Court of Appeals
 ROBERT M. FILLMORE                                                                          FACSIMILE
 LANA MYERS                         Fifth District of Texas at Dallas                      (214) 745-1083
 DAVID EVANS
                                            600 COMMERCE STREET, SUITE 200
 DAVID LEWIS                                                                                 INTERNET
 ADA BROWN                                       DALLAS, TEXAS 75202                 HTTP://5TH.TXCOURTS.GOV
 CRAIG STODDART                                     (214) 712-3400
        

                                                   October 6, 2014

       Matthew J. Kita
       Attorney at Law
       1400 Congress St.
       Houston, TX 77002

       Gregory R. Ave
       Walters Balido & Crain, LLP
       Meadow Park Tower, 15th Floor
       10440 North Central Expressway
       Dallas, TX 75231

       RE:      Court of Appeals Number:       05-13-01002-CV
                Trial Court Case Number:       CC-09-02448-C

       Style: Douglass Wentworth
              v.
              Larry Welsh

              Please find attached the corrected opinion and/or page that issued on October 2, 2014 in
       the above referenced cause.

                        * Page 1 of the above caused opinion has been corrected

                  Please replace your previous copy with the enclosed.

                                               Respectfully,

                                               /s/ Lisa Matz, Clerk of the Court


       cc:      Sally Montgomery
                County Court at Law No.3 clerk, Dallas
                Publishers